          Case 5:17-cv-00808-XR Document 129 Filed 07/17/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS CO, LLC,   §
                                  §
        Plaintiff,                §
                                  §
v.                                §                     Civil Action No. SA-17-CV-808-XR
                                  §
COMPLETE OIL FIELD SERVICES, LLC, §
et al.,                           §
                                  §
        Defendants.               §
                                  §

                               AMENDED SCHEDULING ORDER

JOINT PRETRIAL ORDER AND MOTION IN LIMINE

The deadline to file a Final Joint Pretrial Order and any motion in limine is September 23, 2019.

All attorneys are responsible for preparing the Final Joint Pretrial Order, which must contain the
following:

(1) a short statement identifying the Court’s jurisdiction. If there is an unresolved jurisdictional
question, state it;

(2) a brief statement of the case, one that the judge could read to the jury panel for an
introduction to the facts and parties;

(3) a summary of the remaining claims and defenses of each party;

(4) a list of facts all parties have reached agreement upon;

(5) a list of contested issues of fact;

(6) a list of the legal propositions that are not in dispute;

(7) a list of contested issues of law;

(8) a list of all exhibits expected to be offered. Counsel will make all exhibits available for
examination by opposing counsel. All documentary exhibits must be exchanged before the final
pre-trial conference. The exhibit list should clearly reflect whether a particular exhibit is objected
to or whether there are no objections to the exhibit;


                                                    1
          Case 5:17-cv-00808-XR Document 129 Filed 07/17/19 Page 2 of 2



(9) a list of the names and addresses of witnesses who may be called with a brief statement of the
nature of their testimony;

(10) an estimate of the length of trial;

(11) for a jury trial, include (a) proposed questions for the voir dire examination, and (b) a
proposed charge, including instructions, definitions, and special interrogatories, with authority;

(12) for a nonjury trial, include (a) proposed findings of fact and (b) proposed conclusions of
law, with authority;

(13) the signatures of all attorneys; and

(14) a place for the date and the signature of the presiding judge.

FINAL PRETRIAL CONFERENCE

The Final Pretrial Conference shall be held on Wednesday, October 2, 2019 at 10:30 a.m.

Motions in limine, if any, will be heard on this date. Counsel should confer prior to this hearing
on any issues raised in a motion in limine or the Joint Pretrial Order. Any party intending to use a
demonstrative exhibit should provide the same to opposing counsel at least 3 days prior to the
Final Pretrial conference so that if any objections or issues are raised about the demonstrative
exhibit, they can be addressed at the final pretrial conference.

TRIAL

The Bench Trial Date is Monday, October 7, 2019 at 10:30 a.m.

        It is so ORDERED.

        SIGNED this 17th day of July, 2019.




                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




                                                  2
